
	
		II
		110th CONGRESS
		1st Session
		S. 1487
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein (for
			 herself, Mr. Dodd,
			 Mr. Sanders, Mr. Inouye, Mr.
			 Obama, Mr. Brown,
			 Mr. Leahy, Mr.
			 Menendez, Mr. Kennedy, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require an
		  individual, durable, voter-verified paper record under title III of such Act,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Ballot Integrity Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Moratorium on, and replacement and retrofitting of,
				certain direct recording electronic voting systems
					Sec. 101. Moratorium on acquisition of certain direct recording
				electronic voting systems and certain other voting systems.
					Sec. 102. Grant program to replace or retrofit direct recording
				electronic voting systems.
					Sec. 103. Grants for research on voting technology improvements
				for the development of completely accessible voting systems.
					Sec. 104. Authorization of appropriations for Election
				Assistance Commission; etc.
					TITLE II—Ballot integrity
					Sec. 201. Promoting accuracy, integrity, and security through
				individual, durable, voter-verified paper records.
					Sec. 202. Requirement for mandatory manual audits.
					TITLE III—Improving Federal elections
					Subtitle A—Additional requirements for Federal
				elections
					Sec. 301. Absentee voting.
					Sec. 302. Third-party voter registration.
					Sec. 303. Training of poll workers.
					Sec. 304. Equitable allocation of voting systems, poll workers,
				and election resources.
					Sec. 305. Prohibition on campaign activities by chief State
				election officials.
					Sec. 306. Standards for purging voters.
					Sec. 307. Election observers.
					Sec. 308. Early voting.
					Sec. 309. Requirements for counting provisional
				ballots.
					Sec. 310. Conforming amendments.
					Subtitle B—Military and overseas voting
					Sec. 311. Prohibiting refusal to accept voter registration and
				absentee ballot applications and federal write-in absentee ballot for failure
				to meet nonessential requirements.
					Sec. 312. Federal write-in absentee ballots cast by overseas
				voters located in the United States.
				
			IMoratorium on,
			 and replacement and retrofitting of, certain direct recording electronic voting
			 systems
			101.Moratorium on
			 acquisition of certain direct recording electronic voting systems and certain
			 other voting systemsSection
			 301 of the Help America Vote Act of 2002 (42 U.S.C. 15481) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting
			 after subsection (b) the following new subsection:
					
						(c)Moratorium on
				acquisition of direct recording electronic voting systems and certain other
				voting systemsBeginning on the date of enactment of the
				Ballot Integrity Act of 2007,
				no State or jurisdiction may purchase or otherwise acquire for use in an
				election for Federal office a direct recording electronic voting system or
				other electronic voting system that does not produce a voter-verified paper
				record as required by section 301(a)(2) (as amended by such
				Act).
						.
				102.Grant program
			 to replace or retrofit direct recording electronic voting systems
				(a)In
			 generalSubtitle D of title
			 II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by
			 adding at the end the following new part:
					
						7Grants for replacing or retrofitting direct
				recording electronic voting systems and certain other voting systems
							297.Grants for
				replacing or retrofitting direct recording electronic voting systems and
				certain other voting systems
								(a)Establishment
				of Program
									(1)In
				generalThe Election Assistance Commission shall make payments in
				an amount determined under subsection (c) to each State which meets the
				conditions described in subsection (b).
									(2)Use of
				fundsA State shall use the funds provided under a payment under
				this section for (either directly or as reimbursement, including as
				reimbursement for costs incurred on or after January 1, 2007, under multiyear
				contracts) replacing or retrofitting any nonqualified voting systems in
				remedial precincts within that State with voting systems (by purchase, lease,
				or such other arrangement as may be appropriate) that—
										(A)meet the
				requirements of section 301 (as amended by the
				Ballot Integrity Act of 2007);
				and
										(B)are not
				inconsistent with the requirements of the laws described in section 906.
										(b)Eligibility
									(1)In
				generalA State is eligible to receive a payment under this
				section if it submits to the Commission, not later than 1 year after the date
				of the enactment of the Ballot Integrity Act
				of 2007—
										(A)a notice (in such
				form as the Commission may require) certifying the number of remedial precincts
				in the State; and
										(B)a statement made by the chief executive
				officer of the State, or designee, in consultation and coordination with the
				chief State election official—
											(i)describing the State’s need for the payment
				and how the State will use the payment to meet the requirements of section
				301(a)(2) (as amended by such Act);
											(ii)certifying that
				the State will continue to comply with the laws described in section
				906;
											(iii)certifying that
				any voting systems which are replaced or retrofitted will meet the requirements
				of section 301 (as amended by such Act); and
											(iv)containing such
				other information and certifications as the Commission may require.
											(2)Compliance of
				states that require changes to state lawIn the case of a State
				that requires State legislation to carry out an activity covered by any
				certification submitted under this subsection, the State shall be permitted to
				make the certification notwithstanding that the legislation has not been
				enacted at the time the certification is submitted and such State shall submit
				an additional certification once such legislation is enacted.
									(c)Amount of
				Payment
									(1)In
				generalSubject to paragraph (3), the amount of payment made to a
				State under this section shall be equal to the product of—
										(A)the total amount
				appropriated for payments for the year pursuant to the authorization under
				subsection (e); and
										(B)the State
				allocation percentage for the State (as determined under paragraph (2)).
										(2)State Allocation
				Percentage DefinedThe State allocation percentage
				for a State is the amount (expressed as a percentage) equal to the quotient
				of—
										(A)the number of
				remedial precincts in the State; and
										(B)the total number
				of remedial precincts in all States.
										(3)Minimum Amount
				of PaymentThe amount of a payment under this section made to a
				State for a year may not be less than—
										(A)in the case of
				any of the several States or the District of Columbia, one-half of 1 percent of
				the total amount appropriated for requirements payments for the year under
				subsection (e); or
										(B)in the case of
				the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States
				Virgin Islands, one-tenth of 1 percent of such total amount.
										(4)Pro Rata
				ReductionsThe Commission shall make such pro rata reductions to
				the allocations determined under paragraph (1) as are necessary to comply with
				the requirements of paragraph (3).
									(5)Continuing
				Availability of Funds After AppropriationAny payment made to a
				State under this part shall be available to the State without fiscal year
				limitation.
									(d)DefinitionsFor
				purposes of this section:
									(1)Nonqualified
				voting systemThe term nonqualified voting system
				means a direct recording electronic voting system or other electronic voting
				system which does not meet the vote verification and audit capacity
				requirements of section 301(a)(2), as amended by the
				Ballot Integrity Act of
				2007.
									(2)Remedial
				precinct definedThe term
				remedial precinct means any precinct (or equivalent location)
				within the State for which the voting system used to administer the regularly
				scheduled general election for Federal office held in November 2006—
										(A)was a nonqualifying voting system;
				or
										(B)did not provide that the entire process of
				vote verification was equipped for individuals with disabilities.
										(e)Authorization
				of appropriations
									(1)In
				generalThere are authorized to be appropriated $300,000,000 for
				each of fiscal years 2008 and 2009 for grants under subsection (a).
									(2)AvailabilityAny
				amounts appropriated pursuant to the authority of paragraph (1) shall remain
				available without fiscal year limitation until
				expended.
									.
				(b)Rule of
			 construction regarding States receiving other funds for replacing punch card,
			 lever, or other voting systemsNothing in the amendment made by
			 subsection (a) or in any other provision of the Help America Vote Act of 2002
			 may be construed to prohibit a State which received or was authorized to
			 receive a payment under title I or II of such Act for replacing punch card,
			 lever, or other voting systems from receiving or using any funds which are made
			 available (either directly or as reimbursement) under the amendment made by
			 such subsection.
				(c)Clerical
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 296 the
			 following:
					
						
							Part 7—Grants for replacing or
				retrofitting direct recording electronic voting systems and certain other
				voting systems
							Sec. 297. Grants for replacing
				or retrofitting direct recording electronic voting systems and certain other
				voting
				systems.
						
						.
				103.Grants for
			 research on voting technology improvements for the development of completely
			 accessible voting systems
				(a)In
			 generalSection 271 of the
			 Help America Vote Act of 2002 (42 U.S.C. 15441) is amended—
					(1)in subsection
			 (b), in the matter preceding paragraph (1), by striking An
			 entity and inserting Subject to subsection (c), an
			 entity;
					(2)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
					(3)by inserting
			 after subsection (b) the following new subsection:
						
							(c)Deemed
				eligibility for development of completely accessible voting systems
								(1)In
				generalAn entity shall be deemed to be eligible to receive a
				grant under this part if the entity submits a grant application to conduct
				research and develop voting systems that meet the verification and audit
				requirements of section 301(a)(2) using a voting system that is completely
				accessible for all individuals, including individuals with disabilities,
				language minorities described in section 203 of the Voting Rights Act of 1965,
				and individuals with difficulties in literacy.
								(2)Number of
				entities receiving a grantThe Commission, in consultation with
				the Technical Guidelines Development Committee, shall make grants to not less
				than 3 entities, including academic, non-profit, and public and private
				entities, that are deemed to be eligible to receive a grant under paragraph
				(1).
								.
					(b)Authorization
			 of appropriationsSection 273 of the Help America Vote Act of
			 2002 (42 U.S.C. 15443) is amended—
					(1)by redesignating
			 subsection (b) as subsection (c); and
					(2)by inserting
			 after subsection (a) the following new subsection:
						
							(b)Accessible
				voting systemsThere are authorized to be appropriated for grants
				to entities deemed eligible under section 271(c) $3,000,000 for fiscal years
				2008 and 2009.
							;
				and
					(3)in subsection
			 (c), as redesignated by paragraph (1), by striking authorization under
			 this section and inserting authorizations under subsections (a)
			 and (b).
					104.Authorization
			 of appropriations for Election Assistance Commission; etc
				(a)Authorization
			 of appropriationsSection 210
			 of the Help America Vote Act of 2002 (42 U.S.C. 15330) is amended by striking
			 for each of the fiscal years through the end and inserting
			 for fiscal year 2008 and each fiscal year thereafter such sums as are
			 necessary for the Commission to carry out this title..
				(b)Budget
			 Requests
					(1)In
			 generalPart 1 of subtitle A of title II of the Help America Vote
			 Act of 2002 (42 U.S.C. 15321 et seq.) is amended by inserting after section 209
			 the following new section:
						
							209A.Submission of
				budget requestsWhenever the
				Commission submits any budget estimate or request to the President or the
				Office of Management and Budget, it shall concurrently transmit a copy of such
				estimate or request to Congress and to the Committee on House Administration of
				the House of Representatives and the Committee on Rules and Administration of
				the
				Senate.
							.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 209 the following new item:
						
							
								Sec. 209A. Submission of budget
				requests.
							
							.
					(c)Exemption from
			 Paperwork Reduction ActParagraph (1) of section 3502 of title
			 44, United States Code, is amended by redesignating subparagraphs (B), (C), and
			 (D) as subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)the Election
				Assistance
				Commission;
						.
				IIBallot
			 integrity
			201.Promoting
			 accuracy, integrity, and security through individual, durable, voter-verified
			 paper records
				(a)Vote
			 Verification and Audit Capacity
					(1)Voter-verified
			 paper records
						(A)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15481(a)(2)) is amended to read as follows:
							
								(2)Vote
				verification and audit capacity
									(A)Voter-verified
				paper records
										(i)In
				generalThe voting system
				shall require the use of or produce an individual, durable, voter-verified
				paper record of the voter’s vote that shall be created by or made available for
				inspection and verification by the voter before the voter’s vote is cast and
				counted. For purposes of this subclause, examples of such a record include a
				paper ballot marked by the voter for the purpose of being counted by hand or
				read by an optical scanner or other similar device, a paper ballot prepared by
				the voter to be mailed to an election official (whether from a domestic or
				overseas location), a paper ballot created through the use of a ballot marking
				device or system, or a paper record or ballot produced by a touch screen or
				other electronic voting system, so long as in each case the voter is permitted
				to verify the vote in a paper form in accordance with this subparagraph.
										(ii)VerificationThe voting system shall provide the voter
				with an opportunity to correct any error made by the system in the
				voter-verified paper record before the individual, durable, voter-verified
				paper record is preserved in accordance with subparagraph (C).
										(iii)Maintenance of
				secret ballotThe voting system shall not preserve the
				voter-verified paper records in any manner that makes it possible, at any time
				after the vote has been cast, to associate a voter with the record of the
				voter’s vote.
										(B)Durability and
				readability requirements
										(i)Durability
				requirementsThe individual, durable, voter-verified paper record
				produced in accordance with subparagraph (A) shall be marked, printed, or
				recorded on durable paper capable of withstanding multiple counts and recounts
				without compromising the fundamental integrity of the records, and capable of
				retaining the information marked, printed, or recorded on them for the full
				duration of a retention and preservation period of 2 years.
										(ii)Readability
				requirements for machine-marked or printed voter-verified paper
				recordsAll voter-verified
				paper records marked or printed through the use of a marking or printing device
				shall be clearly readable by both the voter and by a scanner or other device
				equipped for voters with disabilities and for voters who are language
				minorities described in section 203 of the Voting Rights Act of 1965.
										(C)PreservationThe
				individual, durable, voter-verified paper record produced in accordance with
				subparagraph (A) shall be used as the official ballot for purposes of any
				recount or audit conducted with respect to any election for Federal office in
				which the voting system is used and shall be preserved in the following
				manner:
										(i)In
				the case of votes cast at the polling place on the date of the election, within
				the polling place in the manner or method in which paper ballots are preserved
				within such polling place.
										(ii)In any other
				case, including any case where no such manner or method has been established
				under clause (i), in the manner or method which is consistent with the manner
				employed by the jurisdiction for preserving paper ballots in general.
										(D)Manual audit
				capacityEach paper record produced pursuant to subparagraph (A)
				shall be suitable for a manual audit equivalent to that of a paper ballot
				voting system, and shall be counted in any recount or audit conducted with
				respect to any election for Federal office.
									(E)Inconsistencies
				between records and electronic vote tallies
										(i)In
				generalSubject to clause
				(ii), in the event of any inconsistencies or irregularities between any
				electronic vote tallies and the vote tallies determined by counting by hand the
				individual, durable, voter-verified paper records produced pursuant to
				subparagraph (A), the individual, durable, voter-verified paper records shall
				be the true and correct record of the votes cast.
										(ii)Special rule
				for treatment of disputes when voter-verified paper records have been shown to
				be compromisedIf, with
				respect to any recount, audit, or contest proceeding with respect to an
				election for Federal office—
											(I)there is any inconsistency between any
				electronic vote tallies and the vote tallies determined by counting by hand the
				individual, durable, voter-verified paper records produced pursuant to
				subparagraph (A); and
											(II)it is determined that a sufficient number
				of voter-verified paper records were compromised (by damage or mischief or
				otherwise) before the start of such recount, audit, or contest proceeding such
				that the result of the election would be changed,
											the
				electronic vote tallies in the precincts in which voter-verified paper records
				were compromised may, to the extent provided under State law, be taken into
				consideration as a factor, but not the only factor, in determining the true and
				correct count of the
				votes..
						(B)Conforming
			 amendmentsSection 301(a)(1) of such Act (42 U.S.C.
			 15481(a)(1)) is amended—
							(i)in
			 subparagraph (A)(i), by striking counted and inserting
			 counted, in accordance with paragraph (2)(A)(i);
							(ii)in
			 subparagraph (A)(ii), by striking counted and inserting
			 counted, in accordance with paragraph (2)(A)(ii); and
							(iii)in
			 subparagraph (A)(iii)(III), by striking counted and inserting
			 counted, in accordance with paragraph (2).
							(C)Special
			 certification of voter-verified paper record durability and readability
			 requirements for States not currently using voter-verified paper
			 recordsIf any of the voting systems used in a State for the
			 regularly scheduled 2008 general elections for Federal office did not operate
			 by having voters cast votes on paper ballots or otherwise produce or use a
			 voter-verified paper record, the State shall certify to the Election Assistance
			 Commission not later than July 1, 2009, that the State will be in compliance
			 with the requirements of section 301(a)(2)(B) of the Help America Vote of 2002,
			 as added by subparagraph (A), in accordance with the deadline established under
			 this Act, and shall include in the certification the methods by which the State
			 will meet the requirements.
						(2)Accessibility
			 and vote verification for individuals with disabilities
						(A)Modification of
			 accessibility requirement
							(i)In
			 generalSection 301(a)(3)(B) of such Act (42 U.S.C.
			 15481(a)(3)(B)) is amended to read as follows:
								
									(B)(i)satisfy the requirement of subparagraph (A)
				through the use of at least one voting system equipped for individuals with
				disabilities at each polling place; and
										(ii)meet the requirements of subparagraph (A)
				and paragraph (2)(A) by using a system that—
											(I)allows the voter to privately and
				independently verify the individual, durable, voter-verified paper record
				produced in accordance with paragraph (2)(A) through the conversion of the
				human-readable printed vote selections into accessible form;
											(II)ensures that the entire process,
				including vote verification and vote casting, is equipped for individuals with
				disabilities; and
											(III)does not preclude the supplementary use
				of Braille or tactile ballots;
				and
											.
							(ii)Conforming
			 amendmentSection 301(a)(3)(C) of such Act (42 U.S.C.
			 15481(a)(3)(C)) is amended by striking January 1, 2007 and
			 inserting January 1, 2010.
							(B)Specific
			 requirement of study, testing, and development of accessible vote verification
			 mechanisms
							(i)Study and
			 reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.) is amended—
								(I)by redesignating
			 section 247 as section 248; and
								(II)by inserting
			 after section 246 the following new section:
									
										247.Study and report
				on accessible vote verification mechanisms
											(a)Study and
				ReportThe Commission shall
				study, test, and develop best practices to enhance the accessibility of vote
				verification mechanisms for individuals with disabilities, for language
				minorities described in section 203 of the Voting Rights Act of 1965, and for
				individuals with difficulties in literacy, including best practices for the
				mechanisms themselves and the processes through which the mechanisms are used.
				In carrying out this section, the Commission shall specifically investigate
				existing and potential methods or devices that will assist such individuals in
				creating voter-verified paper records and in presenting or transmitting the
				information printed or marked on such records back to such individuals for
				purposes of verification.
											(b)Coordination
				with grants for technology improvementsThe Commission shall
				coordinate the study conducted under subsection (a) with the research conducted
				under the grant program under section 271 to the extent that the Commission
				determines necessary to provide for the uniform advancement of accessible
				voting technology.
											(c)DeadlineThe
				Commission shall complete the requirements of subsection (a) not later than
				January 1, 2010.
											(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out subsection (a) $1,000,000, to remain available until
				expended.
											.
								(ii)Clerical
			 amendmentThe table of contents of such Act is amended—
								(I)by redesignating
			 the item relating to section 247 as relating to section 248; and
								(II)by inserting
			 after the item relating to section 246 the following new item:
									
										
											Sec. 247. Study and report on accessible
				voter verification
				mechanisms.
										
										.
								(C)Clarification of
			 accessibility standards under voluntary voting system guidanceIn
			 adopting any voluntary guidance under subtitle B of title III of the Help
			 America Vote Act of 2002 with respect to the accessibility of the vote
			 verification requirements under section 301(a)(2)(A)(ii) of such Act for
			 individuals with disabilities, the Election Assistance Commission shall include
			 and apply the same accessibility standards applicable under the voluntary
			 guidance adopted for accessible voting systems under such subtitle.
						(3)Modification of
			 alternative language accessibility requirementsParagraph (4) of
			 section 301(a) of such Act (42 U.S.C. 15481(a)) is amended to read as
			 follows:
						
							(4)Alternative
				language accessibilityThe voting system (including the
				individual, durable, voter-verified paper record produced under paragraph
				(2))—
								(A)shall provide
				alternative language accessibility to individuals who are language minorities
				described in section 203 of the Voting Rights Act of 1965 in a manner that
				provides the same opportunity for access, participation, and private and
				independent inspection and verification as for other voters; and
								(B)shall be subject
				to the requirements of section 203 of the Voting Rights Act of 1965 to the
				extent such section is applicable to the State or jurisdiction in which such
				voting system used or in which such record is
				produced.
								.
					(4)Requirement for
			 residual vote benchmarkSection 301(a)(5) of such Act (42 U.S.C.
			 15481(a)(5)) is amended to read as follows:
						
							(A)In
				generalThe error rate of the voting system in counting votes
				(determined by taking into account only those errors which are attributable to
				the voting system and not attributable to an act of the voter) shall not exceed
				the error rate standards established under the voting systems standards issued
				and maintained by the Commission.
							(B)Residual ballot
				performance benchmarkIn addition to the error rate standards
				described in subparagraph (A), the Commission shall issue and maintain a
				uniform benchmark for the residual vote error rate that States may not exceed.
				For purposes of the preceding sentence, the residual vote error rate shall be
				equal to the combination of overvotes, spoiled or uncountable votes, and
				undervotes cast in all Federal election contents on the ballot, but excluding
				an estimate, based upon the best available research, of intentional undervotes.
				The Commission shall base the benchmark issued and maintained under this
				subparagraph on evidence of best practices in representative
				jurisdictions.
							(C)Historically
				high intentional undervotes
								(i)FindingCongress
				finds that there are certain distinct communities in certain geographic areas
				that have historically high rates of intentional undervoting in elections for
				Federal office, relative to the rest of the Nation.
								(ii)Treatment of
				certain distinct communitiesIn establishing the benchmark
				described in subparagraph (B), the Commission shall—
									(I)study and report
				to Congress on the occurrences of distinct communities that have significantly
				higher than average rates of historical intentional undervoting; and
									(II)promulgate for
				local jurisdictions in which that distinct community has a substantial presence
				either a separate benchmark or an exclusion from the national benchmark, as
				appropriate.
									.
					(b)Additional
			 voting system requirements
					(1)In
			 generalSection 301(a) of such Act (42 U.S.C.
			 15481(a)) is amended by adding at the end the following new
			 paragraphs:
						
							(7)Certification and
				disclosure of software
								(A)Certification
									(i)In
				generalNo voting system
				shall at any time contain or use any software which has not been
				certified—
										(I)in the case of systems used in Federal
				elections before January 1, 2010, by the Commission or by the State under
				section 231; and
										(II)in the case of systems used in Federal
				elections on and after January 1, 2010, by the Commission under section
				231.
										(ii)Emergency
				software certificationThe Commission shall establish guidelines
				for the expedited and secure certification of any software additions or patches
				to existing voting systems—
										(I)that are
				necessary for the secure and accurate counting of voter-verified paper records;
				and
										(II)the
				certification of which cannot be completed through the ordinary certification
				process in adequate time to allow the secure and accurate use of the voting
				system in the next election for Federal office.
										(iii)ExceptionThe Commission may exempt commercial
				off-the-shelf software that is not election-dedicated software from the
				certification requirements of this subparagraph if the Commission determines
				such an exemption is appropriate.
									(B)Disclosure
									(i)Disclosure of
				election-dedicated software
										(I)In
				generalNo voting system shall at any time contain or use any
				election-dedicated software unless such software has been disclosed as provided
				under subclause (II).
										(II)DisclosureSoftware
				disclosed under this clause shall be disclosed to the Commission and to any
				State using such voting system in electronic form and shall include such
				information as necessary to assess the integrity and efficacy of such
				software.
										(ii)Disclosure of
				other softwareNo voting system shall at any time contain or use
				any software other than election-dedicated software unless the manufacturer of
				such software discloses in electronic form such information as the Commission
				determines appropriate to the Commission, the National Institute of Standards
				and Technology, and the Chief State election official of any State using such
				voting system.
									(iii)Storage of
				softwareThe Commission shall
				transmit the information disclosed under clauses (i) and (ii) to an entity
				selected by the National Institute of Standards and Technology for the purpose
				of holding such information.
									(iv)Use of
				information
										(I)In
				generalInformation disclosed under this subparagraph may not be
				provided to any person except as provided in this clause.
										(II)Disclosure to
				governmental entitiesInformation disclosed under this
				subparagraph may be provided to the Commission, the National Institute of
				Standards and Technology, the Chief State election official of any State using
				such electronic voting software in an voting system, or any other Federal or
				State governmental entity responsible for the administration or enforcement of
				election laws, but only for the purposes of administering or enforcing election
				laws, or for review, analysis, and reporting as provided in clause (v).
										(III)Disclosure to
				parties in litigationInformation disclosed under this
				subparagraph may be provided to a party involved in litigation with respect to
				an election in which such electronic voting software is used, but only if such
				information is disclosed to all parties involved in such litigation and only to
				the extent necessary for the review and analysis of such information (as
				provided in clause (v)) for use in such litigation.
										(IV)Disclosure to
				other personsInformation disclosed under this subparagraph may
				be provided to independent technical experts and other persons and entities
				consistent with standards established by the Commission, but only for purposes
				of reviewing, analyzing, and reporting on the operation of such software as
				provided in clause (v).
										(v)Scope of
				review, analyses, and reportingThe review, analysis, and
				reporting of software permitted under clause (iv) may only consist of the
				following:
										(I)In the case of
				election-dedicated software, performing review and analyses of the software,
				disclosing reports and analyses that describe operational issues (including
				vulnerabilities to tampering, errors, risks associated with use, failures as a
				result of use, and other operational issues), and describing or explaining why
				or how a voting system failed or otherwise did not perform as intended, but
				only if the information published does not compromise the integrity of the
				software or result in the disclosure of trade secrets or other confidential
				commercial information, or violate intellectual property rights in such
				software.
										(II)In the case of
				software other than election-dedicated software, performing review and analyses
				of the software, and issuing reports that describe operational issues, but only
				if the information published does not compromise the integrity of the software
				or result in the disclosure of trade secrets or other confidential commercial
				information, or violate intellectual property rights in such software.
										(vi)Protection of
				information provided through disclosureAny recipient of
				information disclosed under this subparagraph—
										(I)shall not
				compromise the integrity of the software with respect to which such information
				relates;
										(II)shall not
				disclose any trade secrets or other confidential commercial information with
				respect to such software; and
										(III)shall not
				violate any intellectual property rights in such software.
										The
				Commission shall develop a process with manufacturers and holders of
				intellectual property to ensure compliance with the requirements of this
				clause.(C)Election-dedicated
				softwareFor purposes of this paragraph, the term
				election-dedicated software means software that—
									(i)is specifically
				designed for use primarily in a voting system; or
									(ii)has been
				specifically modified for use primarily in a voting system, but only to the
				extent of such modification.
									(8)Prohibition of
				use of wireless communications devices in voting systems
								(A)In
				generalNo voting system shall contain, use, or be accessible by
				any wireless, power-line, or concealed communication device.
								(B)Exception for
				certain systems using infrared technologySubparagraph (A) shall
				not apply to a voting system that uses software which is loaded using solely
				infrared technology if the infrared technology is certified as part of the
				voting system.
								(9)Prohibiting
				connection of system or transmission of system information over the
				internetNo component of any voting device upon which votes are
				cast shall be connected to the Internet at any time. Nothing in this section
				shall be construed to prohibit any study on Internet voting required under this
				Act or any other provision of law.
							(10)Security
				standards for voting systems used in Federal elections
								(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the election officials using
				such system meet the applicable requirements described in subparagraph
				(B).
								(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
									(i)The chain of
				custody for the handling of all software, hardware, vote storage media,
				ballots, and voter-verified paper records used in connection with voting
				systems is documented by State election officials, under standards developed by
				the State, and made available to the Commission upon request.
									(ii)The manufacturer
				discloses to the Commission and to the appropriate election official any
				software or other information required to be disclosed under paragraph
				(7)(B).
									(iii)Except as provided in paragraph (7)(A)(ii),
				after the voting system software has been certified for use in an election, the
				manufacturer may not—
										(I)alter such
				software; or
										(II)insert or use in
				the voting system any software not certified for use in the election.
										(iv)At the request of
				the Commission, the appropriate election official submits information to the
				Commission regarding the State’s compliance with this subparagraph.
									(11)Use of
				emergency paper ballots in case of system or equipment failure
								(A)In
				generalIn the event of the
				failure of voting equipment or other circumstance at a polling place that
				causes a significant disruption of the voting process for voters, any
				individual who is waiting at the polling place to cast a ballot in an election
				for Federal office shall be advised immediately of the individual’s right to
				use an emergency paper ballot, and upon request shall be provided with an
				emergency paper ballot for the election and the supplies necessary to mark the
				ballot.
								(B)Durability of
				emergency paper ballotsAny emergency paper ballot used in a
				Federal election shall be marked on durable paper capable of withstanding
				multiple counts and recounts without compromising the fundamental integrity of
				the ballot, and capable of retaining the information marked on it for the full
				duration of a retention and preservation period of 2 years.
								(C)Counting of
				emergency paper ballotsAny
				emergency paper ballot which is cast by an individual under subparagraph (A)
				shall be counted and otherwise treated as a regular ballot and not as a
				provisional ballot, unless the individual casting the ballot would have
				otherwise been required to cast a provisional ballot if the voting equipment at
				the polling place had not failed.
								(D)Posting of
				noticeThe appropriate election official shall ensure that at
				each polling place a notice is displayed prominently which describes the right
				of an individual under this paragraph to be provided with a paper ballot for
				voting in the
				election.
								.
					(2)Conforming
			 amendment
						(A)In
			 generalSection 231(a)(2) of such Act (42 U.S.C. 15371(a)(2)), as
			 amended by subsection (c)(2)(B), is amended by striking and
			 software.
						(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 January 1, 2010.
						(c)Requiring
			 laboratories To meet standards prohibiting conflicts of interest as a condition
			 of accreditation for testing of voting system hardware and software
					(1)In
			 generalSection 231(b) of such Act (42 U.S.C.
			 15371(b)) is amended by adding at the end the following new
			 paragraphs:
						
							(3)Prohibiting
				conflicts of interest; ensuring availability of results
								(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
									(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
									(ii)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
									(iii)the laboratory certifies that it will
				permit an expert designated by the Commission to observe any testing the
				laboratory carries out under this section; and
									(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
									(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public.
								(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
								(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs
				of testing carried out in connection with the certification, decertification,
				and recertification of voting system hardware and software.
								(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for testing carried out in connection with the certification,
				decertification, and recertification of voting system hardware and software,
				based on the reasonable costs expected to be incurred by the accredited
				laboratories in carrying out such testing for various types of hardware and
				software.
								(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
									(i)the manufacturer
				submits a detailed request for the testing to the Commission; and
									(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
									(D)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under subparagraph (C), the Commission shall
				select at random, from all laboratories which are accredited under this section
				to carry out the specific testing requested by the manufacturer, an accredited
				laboratory to carry out the testing.
								(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that testing is completed, along with a copy of the results of
				the test as required under paragraph (3)(A)(iv), the Commission shall make a
				payment to the laboratory from the Testing Escrow Account established under
				subparagraph (A) in an amount equal to the applicable fee paid by the
				manufacturer under subparagraph (C)(ii).
								(5)Dissemination of
				additional information on accredited laboratories
								(A)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the testing.
								(B)Laboratories
				with accreditation revoked or suspendedIf the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section, or if the Commission has credible evidence of significant security
				failures at accredited laboratories, the Commission shall promptly notify
				Congress, the chief State election official of each State, and the
				public.
								.
					(2)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371)
			 is further amended—
						(A)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
						(B)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying such
			 hardware.;
						(C)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
						(D)in subsection (d),
			 by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
						(3)Deadline for
			 establishment of standards and escrow accountThe Election
			 Assistance Commission shall establish the standards described in section
			 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account
			 described in section 231(b)(4) of such Act (as added by subparagraph (A)) not
			 later than January 1, 2008.
					(d)Effective date
			 for new requirementsSection 301(e) of such Act (42 U.S.C.
			 15481(d)), as redesignated by section 101, is amended to read as
			 follows:
					
						(e)Effective
				Date
							(1)In
				generalExcept as provided in this subsection, each State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1, 2006.
							(2)Special rule
				for certain requirementsEach State and jurisdiction shall be
				required to comply with the requirements of paragraphs (7), (8), (9), and (10)
				of subsection (a) on and after January 1, 2008.
							(3)Emergency paper
				ballotsEach State and jurisdiction shall be required to comply
				with the requirements of subsection (a)(11) with respect to the regularly
				scheduled general election for Federal office held in November 2008 and each
				succeeding election for Federal office.
							(4)Vote
				verification and audit capacity requirementsEach State and jurisdiction shall be
				required to comply with the requirements of this section which are first
				imposed pursuant to the amendments made by section 201(a) of the
				Ballot Integrity Act of 2007 on
				and after January 1,
				2010.
							.
				202.Requirement
			 for mandatory manual audits
				(a)Mandatory
			 manual audits
					(1)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by redesignating sections 304 and 305
			 as sections 305 and 306, respectively, and by inserting after section 303 the
			 following new section:
						
							304.Mandatory
				election audits
								(a)State
				guidelines
									(1)In
				generalNot later than 90 days before the date of each regularly
				scheduled general election for Federal office, each State shall establish
				guidelines and standards for local jurisdictions to utilize in conducting
				audits under this section.
									(2)Consideration
				of model guidelinesIn adopting the State guidelines and
				standards under paragraph (1), the State shall consider the model audit
				guidelines established under part 4 of subtitle A of title II.
									(b)AuditsEach
				State shall require an audit of results for elections for Federal office that
				meets the following minimum requirements:
									(1)The audit shall
				be conducted—
										(A)at the same time
				as the official canvass of each Federal election; and
										(B)in a public and
				transparent manner, such that members of the public are able to observe the
				entire process.
										(2)The audit shall
				be of not less than 2 percent of precincts in the State.
									(3)The State shall
				select the precincts audited under this section in a random manner following
				the election.
									(4)In the case of
				any State which uses electronic voting systems, the audit shall compare the
				vote tallies from the hand count of the individual, durable, voter-verified
				paper records produced under section 301(a)(2)(A) with electronic vote
				tallies.
									(c)Completion of
				audits; collection of audit results; Publication
									(1)State
				submission of reportEach State shall submit to the Commission a
				report, in such form as the Commission may require, on the results of the audit
				conducted under this section.
									(2)Commission
				actionThe Commission may request additional information from
				each State based on the results of the audit conducted under this
				section.
									(3)PublicationThe
				Commission shall publish each report submitted under paragraph (1) upon
				receipt.
									(d)Delay in
				certification of results by StateNo State may certify the
				results of any election which is subject to an audit under this section prior
				to the completion of the audit and the submission of the results of the audit
				to the Commission.
								(e)Effective
				dateEach State shall be
				required to comply with the requirements of this section on and after January
				1,
				2010.
								.
					(2)Availability of
			 enforcement under help america vote act of 2002Section 401 of
			 such Act (42 U.S.C. 15511) is amended by striking and 303 and
			 inserting 303, and 304.
					(3)Clerical
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by striking the items relating to sections 304 and 305 and
			 inserting the following:
						
							
								Sec. 304. Mandatory election
				audits.
								Sec. 305. Minimum
				requirements.
								Sec. 306. Methods of
				implementation left to discretion of
				State.
							
							.
					(b)Commission
			 guidance
					(1)In
			 generalSubtitle A of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new part:
						
							4Model audit guidelines.
								223.Audit
				guidelines development task force
									(a)EstablishmentThe Commission shall establish an Audit
				Guidelines Development Task Force (hereafter in this part referred to as the
				Task Force).
									(b)Membership
										(1)In
				generalThe Task Force shall be composed of individuals who are
				experts in the fields of election audits, recounts, computer technology, and
				election management. The composition of the Task Force shall (to the extent
				possible) reflect the demographic composition of the voting age population of
				the United States.
										(2)ConsultationThe
				Commission shall consult with the Technical Guidelines Development Committee
				on—
											(A)the composition
				of the Task Force; and
											(B)the appointment
				of members to the Task Force.
											(c)Duties
										(1)In
				generalThe Task Force shall
				assist the Commission in developing model audit guidelines for administrative
				and procedural practices to ensure efficient, transparent, and accurate audits
				and recounts of ballots cast in Federal elections.
										(2)Deadline for
				initial set of recommendationsThe Task Force shall provide its
				first set of recommendations under this section to the Executive Director of
				the Commission not later than 10 months after the Task Force is
				established.
										(d)ConsiderationsIn
				developing the model audit guidelines under subsection (c), the Task Force
				shall consider—
										(1)the time, place,
				and manner of developing audit procedures;
										(2)processes for
				completing manual audits of voter-verified paper records and comparing such
				records with any electronic tallies;
										(3)the timing of
				starting and completing audit functions;
										(4)the cost and
				burden on local election officials of conducting an audit; and
										(5)the personnel and
				management requirements of conducting audits.
										(e)Publication of
				reportThe Task Force shall
				make its recommendations to the Commission public upon delivering them to the
				Commission.
									224.Process for
				adoptionThe Commission shall
				provide for publication of the recommendations from the Task Force, an
				opportunity for public comment on the proposed model audit guidelines, and an
				opportunity for a public hearing on the record. Final model audit guidelines
				shall be adopted by the Commission after a majority vote of the members of the
				Commission.
								.
					(2)Technical
			 amendmentSection 202 of such Act (42 U.S.C. 15322) is amended by
			 striking and at the end of paragraph (5), by striking the period
			 at the end of paragraph (6) and inserting ; and, and by adding
			 at the end the following new paragraph:
						
							(7)carrying out the
				duties described in part 4 (relating to the adoption of model audit
				guidelines), including the maintenance of a clearinghouse of information on the
				experiences of State and local governments in implementing the guidelines and
				in conducting audits in
				general.
							.
					(3)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 222 the following:
						
							
								Part 4—Model audit guidelines
								Sec. 223. Audit Guidelines Development
				Task Force.
								Sec. 224. Process for
				adoption.
							
							.
					IIIImproving
			 Federal elections
			AAdditional
			 requirements for Federal elections
				301.Absentee
			 votingTitle III of the Help
			 America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at the
			 end the following new subtitle:
					
						CAdditional
				requirements
							321.Absentee
				voting
								(a)Absentee
				votingEach State shall permit any person who is otherwise
				qualified to vote in an election for Federal office to vote in such election in
				a manner other than in person, and shall not impose any additional conditions
				or restrictions on absentee voting other than a reasonable deadline for
				requesting and returning the ballot.
								(b)Submission and
				processingAny ballot cast under subsection (a) shall be
				submitted and processed in the manner provided for absentee ballots under State
				law.
								(c)Effective
				dateEach State and jurisdiction shall be required to comply with
				the requirements of this section on and after January 1,
				2008.
								.
				302.Third-party
			 voter registrationSubtitle C
			 of title III of the Help America Vote Act of 2002, as added by this Act, is
			 amended by adding at the end the following new section:
					
						322.Allowance of
				voter registration assistance
							(a)In
				generalNo State shall refuse
				to register an individual to vote on the grounds that such individual’s voter
				registration application was submitted to the State by a third party.
							(b)Prohibition on
				limiting voter registration activityNo State shall—
								(1)prohibit any person from assisting
				individuals in obtaining and completing, or from collecting or submitting, mail
				voter registration forms developed pursuant to sections 6(a)(2) and 9(a)(2) of
				the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4(a)(2);
				1973gg–7(a)(2)) for the purpose of registering those individuals to vote in
				elections for Federal office; or
								(2)impose any burden on such assistance, or on
				the collection or submission of such mail voter registration forms.
								(c)Rule of
				constructionNothing in this subsection shall prevent any State
				from prohibiting or penalizing—
								(1)the intentional
				and knowing falsification of voter registration forms;
								(2)the intentional
				and knowing destruction of completed voter registration forms;
								(3)the failure to
				submit completed voter registration forms before a voter registration deadline
				for an election for Federal office with the specific intent of disenfranchising
				voters; or
								(4)the payment of
				any person to collect voter registration forms based solely on the number of
				forms
				collected.
								.
				303.Training of
			 poll workers
					(a)Training
			 requirementSubtitle C of title III of the Help America Vote Act
			 of 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							323.Instruction of
				poll workers
								(a)Instruction of
				poll workers
									(1)Establishment
				of programEach State shall
				establish a program to ensure uniformity of, and establish minimum standards
				for, training poll workers.
									(2)Nondiscriminatory
				standards
										(A)In
				generalThe standards established under paragraph (1) shall be
				nondiscriminatory.
										(B)ExceptionSuch
				standards may vary based on the type of voting system used in different
				locations in the State.
										(3)Development of
				curriculumThe curriculum provided under such a program shall be
				developed—
										(A)in conjunction
				with election and education experts; and
										(B)taking into
				consideration guidelines provided by the Commission.
										(4)Content of
				program
										(A)In
				generalUnder such a program,
				each State shall require that all poll workers successfully complete a
				curriculum under which the individual is trained—
											(i)in the applicable laws governing election
				administration in the State, including laws governing—
												(I)who is eligible to vote;
												(II)the rights and
				responsibilities of voters;
												(III)the casting and
				counting of votes;
												(IV)the rights of
				voters with disabilities and of voters who are language minorities described in
				section 203 of the Voting Rights Act of 1965;
												(V)the right of any
				individual under section 301(a)(1)(A) to verify the ballot and correct any
				error in a private and independent manner; and
												(VI)the right of
				voters to a provisional ballot; and
												(ii)on the use and
				maintenance of any voting systems (including optical scan voting systems and
				direct recording electronic voting systems) used for the conduct of Federal
				elections in the State.
											(B)Development and
				distribution of manual for poll workersAs part of such
				curriculum, each State shall—
											(i)develop a manual
				for poll workers;
											(ii)publish such
				manual not less than 4 weeks before each election for Federal office;
				and
											(iii)with respect to
				each election for Federal office—
												(I)distribute such
				manual to all appropriate individuals before such election; and
												(II)ensure that all
				poll workers sign a certification that they have received and reviewed such
				manual.
												(b)Effective
				dateEach State shall be
				required to comply with the requirements of this section on and after January
				1,
				2008.
								.
					304.Equitable
			 allocation of voting systems, poll workers, and election resources
					(a)In
			 generalSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							324.Equitable
				allocation of voting systems, poll workers, and election resources
								(a)In
				generalEach State shall provide for an equitable number of
				voting systems, poll workers, and other election resources (including all other
				physical resources) for each voting site on the day of any Federal election and
				on any days during which such State allows early voting for a Federal election.
				Such resources shall be adequate to address long lines, delays, technological
				failures, and other administrative circumstances.
								(b)Consideration
				and deviation from Commission benchmark
									(1)ConsiderationIn
				providing for an equitable number of voting systems, poll workers, and other
				election resources in the State under subsection (a), each State shall consider
				the benchmark standards established by the Commission under section 299.
									(2)Explanation of
				deviationsIf the number voting systems, poll workers, and other
				election resources provided by a State under subsection (a) materially deviates
				from the benchmarks standards established by the Commission under section 299,
				the State shall make publicly available a statement describing such differences
				and explaining the reasons for such differences.
									(c)Voting
				siteFor purposes of this section and section 299, the term
				voting site means a polling location, except that in the case of
				any polling location which serves more than 1 precinct, such term shall mean a
				precinct.
								(d)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2010.
								.
					(b)Standards
						(1)In
			 generalTitle II of the Help America Vote Act of 2002, as amended
			 by this Act, is amended by adding at the end the following:
							
								EGuidance and
				Standards
									299.Standards for
				the equitable allocation of voting systems, poll workers, and election
				resources
										(a)In
				general
											(1)StudyThe
				Commission shall conduct a study on the equitable distribution of voting
				systems, poll workers, and election resources.
											(2)StandardsNot
				later than January 1, 2009, the Commission shall issue standards based on the
				results of the study conducted under paragraph (1) that establish benchmarks
				for the distribution of an equitable number of voting systems, poll workers,
				and other election resources (including all other physical resources) for
				voting sites on the day of any Federal election and on any days during which
				early voting is allowed for a Federal election.
											(b)Distribution
											(1)In
				generalThe standards described in subsection (a) shall provide
				for a uniform and nondiscriminatory distribution of such systems, workers, and
				other resources, and, to the extent possible, shall take into account, among
				other factors—
												(A)voting patterns
				and voter turnout in prior Federal elections, including the differences between
				presidential elections and other elections;
												(B)voter
				registration counts;
												(C)current census
				data and demographic changes;
												(D)the abilities and
				training of poll workers;
												(E)the accessibility
				of polling locations; and
												(F)available
				assistive voting technologies.
												(2)PurposeTo
				the extent possible, the standards shall provide for a distribution of voting
				systems, poll workers, and other election resources with the goals of —
												(A)ensuring a fair
				and equitable waiting time for all voters in the State; and
												(B)preventing a
				waiting time of over 1 hour at any voting
				site.
												.
						(2)Conforming
			 amendments
							(A)Section 202 of
			 the Help America Vote Act of 2002 (42 U.S.C. 15322), as amended by this Act, is
			 amended by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7),
			 and (8), respectively, and by inserting after paragraph (4) the following new
			 paragraph:
								
									(5)carrying out the
				duties described in subtitle
				E.
									.
							(B)The table of
			 contents of the Help America Vote Act of 2002, as amended by this Act, is
			 amended by inserting before the item relating to title III the
			 following:
								
									
										Subtitle E—Guidance and
				Standards
										Sec. 299. Standards for the equitable
				allocation of voting systems, poll workers, and election
				resources.
									
									.
							305.Prohibition on
			 campaign activities by chief State election officialsSubtitle C of title III of the Help America
			 Vote Act of 2002, as added and amended by this Act, is amended by adding at the
			 end the following new section:
					
						325.Prohibition on
				campaign activities by chief State election officials
							(a)ProhibitionSubject to subsection (c), no chief State
				election official shall take an active part in political management or in a
				political campaign with respect to any election for Federal office over which
				such official has supervisory authority.
							(b)Active part in
				political management or in a political campaignThe term
				active part in political management or in a political campaign
				means—
								(1)serving as a
				member of an authorized committee of a candidate for Federal office;
								(2)making public
				comments in support of, or opposed to, any candidate for Federal office in an
				official capacity;
								(3)the solicitation,
				acceptance, or receipt of political contributions from any person on behalf of
				a candidate for Federal office; and
								(4)the sharing of
				information concerning an official count, recount, or audit with respect to any
				primary, special, or general election for Federal office with a candidate for
				such office or with an authorized committee of such a candidate, unless the
				same information is provided to all other candidates for such office in such
				election.
								(c)Exceptions
								(1)Chief state
				election official running as candidateIn the case of a chief
				State election official who is a candidate for Federal office, the prohibition
				under subsection (a) shall not apply with respect to the election for that
				Federal office.
								(2)Attendance at
				political campaign eventsNothing in this section shall be
				construed to prohibit a chief State election official from serving as a
				delegate to a national nominating convention of a political party or from
				attending any political campaign event.
								(d)Effective
				dateThe requirements of this section shall take effect on
				January 1,
				2008.
							.
				306.Standards for
			 purging voters
					(a)Safeguards
			 against accidental removal
						(1)In
			 generalSubparagraph (B) of section 303(a)(4) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(a)(4)) is amended to read as follows:
							
								(B)SafeguardsUniform
				and nondiscriminatory procedures that—
									(i)ensure that no
				voter is erroneously removed from or prevented from being added to the voter
				registration list, including for reasons related to—
										(I)errors or
				inconsistencies in data;
										(II)variations or
				inconsistencies in names (including maiden names, nicknames, and middle names);
				and
										(III)any other
				immaterial variation or inconsistency in voter registration information;
				and
										(ii)provide an
				opportunity for voters who have been erroneously removed from or prevented from
				being added to the voter registration list to be restored or
				registered.
									.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect
			 January 1, 2008.
						(b)Notice
			 requirementsSubtitle C of
			 title III of the Help America Vote Act of 2002, as added and amended by this
			 Act, is amended by adding at the end the following new section:
						
							326.Removal from
				voter registration list
								(a)Public
				noticeNot later than 90 days before any Federal election, each
				State shall publish in a public location and on the Internet—
									(1)the full name,
				including middle name and suffix where available, of all voters who have been
				removed from the voter registration list of such State since the earlier of the
				most recent election for Federal office or the day of the most recent previous
				public notice provided under this section; and
									(2)the criteria,
				processes, and procedures used to determine which names were removed,
				including—
										(A)the procedures
				implemented by the State for safeguarding incorrect removals under section
				303(a)(4)(B); and
										(B)the processes
				under which the State compares names on the voter registration list with the
				list of names proposed to be removed.
										(b)Notice to
				voters before removal by reason other than a change in residence
									(1)In
				generalNo individual shall be removed from the voter
				registration list of a State on any ground other than that the individual has
				changed residence unless such individual is first provided with a written
				notice to the voter’s address on file which meets the requirements of paragraph
				(2).
									(2)Requirements of
				noticeThe notice required under paragraph (1) shall—
										(A)be provided to
				each voter in a uniform and nondiscriminatory manner;
										(B)be consistent
				with the requirements of section 8(d) of the National Voter Registration Act of
				1993 (42 U.S.C.
				1973gg–6(d));
										(C)be in the form
				and manner prescribed by the Election Assistance Commission; and
										(D)include a clear
				notice of the reason for which the voter will be removed, an opportunity to
				cure such removal, and the contact information for the office sending the
				notice.
										(c)Final notice
				and opportunity To cure removals by reason of change in residence
									(1)In
				generalNotwithstanding section 8(d) of the National Voter
				Registration Act of 1993 (42 U.S.C. 1973gg–6(d)), no individual shall be
				removed from the voter registration list of a State on the ground that the
				individual has changed residence unless such individual is first provided with
				a written notice which meets the requirements of paragraph (3) and an
				opportunity to cure the removal.
									(2)Time for
				sending noticeThe notice described in paragraph (1) shall not be
				sent until after such individual—
										(A)has failed to
				respond to a notice described in section 8(d)(2) of the National Voter
				Registration Act of 1993 (42 U.S.C. 1973gg–6(d)(2)); and
										(B)has not voted or
				appeared to vote in an election during the period beginning on the date of the
				notice described in subparagraph (A) and ending on the day after the date of
				the second general election for Federal office that occurs after the date of
				such notice.
										(3)Requirements of
				noticeThe notice required under paragraph (1) shall be in the
				form and manner prescribed by the Election Assistance Commission and shall
				include a clear notice of the reason for which the voter will be removed, an
				opportunity to cure such removal, and the contact information for the office
				sending the notice.
									(d)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
								.
					307.Election
			 observers
					(a)Required access
			 by accredited election observersSubtitle C of title III of the
			 Help America Vote Act of 2002, as added and amended by this Act, is amended by
			 adding at the end the following new section:
						
							327.Access by
				accredited election observers
								(a)Access
				required
									(1)In
				generalEach State shall promulgate uniform and nondiscriminatory
				procedures to allow access to polling places for purposes of observing a
				Federal election to international and domestic election observers who—
										(A)meet the
				accreditation standards developed by the Commission under section 299A;
				and
										(B)agree to—
											(i)accept election
				rules;
											(ii)not interfere
				with the election process; and
											(iii)accept the
				secrecy of the ballot.
											(2)Observation of
				a Federal electionThe procedures promulgated under paragraph (1)
				shall include access to any polling place for the purpose of observing the
				following:
										(A)Processing of any
				absentee or provisional ballots in an election for Federal office.
										(B)Counting of votes
				cast in an election for Federal office.
										(3)Public notice
				of any denialThe State shall make publicly available a notice of
				any denial of a request to observe a Federal election under this section. Such
				notice shall include an explanation of the reasons for the denial and an
				opportunity to appeal such denial.
									(b)Effective
				dateEach State and jurisdiction shall be required to comply with
				the requirements of this section on and after the date of the enactment of this
				section.
								.
					(b)Standards
						(1)In
			 generalSubtitle E of title II of such Act, as added by this Act,
			 is amended by adding at the end the following new section:
							
								299A.Accreditation
				of election observers
									(a)In
				generalThe Commission shall
				develop nondiscriminatory and uniform standards for the accreditation of
				election observers.
									(b)RequirementsSuch
				standards shall provide for the accreditation of a wide range of domestic and
				international observers under this
				section.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 299 the
			 following new item:
							
								
									Sec. 299A. Accreditation of election
				observers.
								
								.
						308.Early
			 voting
					(a)In
			 GeneralSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							328.Early
				voting
								(a)In
				GeneralEach State shall allow individuals to vote in an election
				for Federal office not less than 15 days prior to the day scheduled for such
				election in the same manner as voting is allowed on such day.
								(b)Minimum Early
				Voting RequirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
									(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
									(2)have uniform
				hours each day for which such voting occurs.
									(c)Effective
				DateThe requirements of this section shall apply with respect to
				the regularly scheduled general election for Federal office held in November
				2008 and each succeeding election for Federal
				office.
								.
					(b)Guidance for
			 Early Voting
						(1)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								299B.Guidance for
				early votingThe Commission
				shall issue guidance for the administration of voting prior to the day
				scheduled for a Federal election. Such guidance shall include the
				nondiscriminatory geographic placement of polling places at which such voting
				occurs.
								.
						(2)Clerical
			 amendmentThe table of contents of such Act, as amended by this
			 Act, is amended by inserting after the item relating to section 299A the
			 following new item:
							
								
									Sec. 299B. Standards for early
				voting.
								
								.
						309.Requirements
			 for counting provisional ballots
					(a)In
			 GeneralSection 302 of the Help America Vote Act of 2002 (42
			 U.S.C. 15482) is amended by redesignating subsection (d) as subsection (e) and
			 by inserting after subsection (c) the following new subsection:
						
							(d)Statewide
				Counting of Provisional BallotsFor purposes of subsection
				(a)(4), notwithstanding at which polling place a provisional ballot is cast
				within the State, the State shall count such ballot with respect to a vote for
				an election for a Federal office if the individual who cast such ballot is
				otherwise eligible to vote for such office and has not voted in that Federal
				election.
							.
					(b)Effective
			 Date
						(1)In
			 generalSubsection (e) of section 302 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is
			 amended by adding at the end the following:
							
								(2)Effective date
				for statewide counting of provisional ballotsEach State shall be
				required to comply with the requirements of subsection (d) on and after the
				date of the enactment of this
				section.
								.
						(2)Conforming
			 amendmentSubsection (e) of section 302 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is
			 amended by striking Each and inserting the following:
							
								(1)In
				generalExcept as provided in paragraph (2),
				each
								.
						310.Conforming
			 amendments
					(a)Voluntary
			 guidanceSection 311 of the
			 Help America Vote Act of 2002 (42 U.S.C. 15501) is amended by striking
			 subtitle A and inserting subtitles A and
			 C.
					(b)EnforcementSection
			 401 of the Help America Vote Act of 2002 (42 U.S.C. 15511), as amended by this
			 Act, is amended by striking and 304 and inserting 304,
			 and subtitle C.
					(c)Clerical
			 amendmentThe table of
			 contents of the Help America Vote Act of 2002 is amended by adding after the
			 item relating to section 312 the following:
						
							
								Subtitle C—Additional
				requirements
								Sec. 321. Absentee voting.
								Sec. 322. Allowance of voter registration
				assistance.
								Sec. 323. Instruction of poll
				workers.
								Sec. 324. Equitable allocation of voting
				systems, poll workers, and election resources.
								Sec. 325. Prohibition on campaign
				activities by chief State election officials.
								Sec. 326. Removal from voter registration
				list.
								Sec. 327. Access by accredited election
				observers.
								Sec. 328. Early
				voting.
							
							.
					BMilitary and
			 overseas voting
				311.Prohibiting
			 refusal to accept voter registration and absentee ballot applications and
			 federal write-in absentee ballot for failure to meet nonessential
			 requirements
					(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended by adding at the end the following new subsection:
						
							(e)Prohibiting
				Refusal To Accept Applications for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				voter registration application or absentee ballot application (including the
				official post card form prescribed under section 101) submitted in any manner
				by an absent uniformed services voter or overseas voter that contains the
				information required on the official post card form prescribed under section
				101 (other than information which the Presidential designee, in consultation
				with the Election Assistance Commission, determines, under regulations
				promulgated by the Presidential designee, is not clearly necessary to prevent
				fraud in the conduct of
				elections).
							.
					(b)Federal
			 Write-In Absentee BallotSection 103 of such Act (42 U.S.C.
			 1973ff–2) is amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting
			 after subsection (e) the following new subsection:
							
								(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				Federal write-in absentee ballot submitted in any manner by an absent uniformed
				services voter or overseas voter that contains the information required to be
				submitted with such ballot by the Presidential designee (other than information
				which the Presidential designee, in consultation with the Election Assistance
				Commission, determines, under regulations promulgated by the Presidential
				designee, is not clearly necessary to prevent fraud in the conduct of
				elections).
								.
						312.Federal
			 write-in absentee ballots cast by overseas voters located in the United
			 StatesSection 103(c) of the
			 Uniformed and Overseas Citizens Voting Act (42 U.S.C. 1973ff–2(c)) is
			 amended—
					(1)by striking
			 paragraph (1), and
					(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
					
